Citation Nr: 0806036	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to a disability rating in excess of 10 for 
the residuals of a head injury with skull fracture resulting 
in headaches and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1973 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue involving the disability rating assigned for the 
veteran's service-connected residuals of a head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records reveal that the veteran was 
treated for an acute instance of hepatitis during service; 
the exact strain of hepatitis was never diagnosed.

2.  The veteran has a current diagnosis of hepatitis C.  

3.  The medical evidence of record reveals that the veteran 
had a remote past infection of hepatitis B without any 
current residual disability.  




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2007).  

2.  A current hepatitis B disability, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information has not been provided.  With respect to this 
issue of hepatitis B, service connection is being denied, so 
the lack of notice related to the down-stream issues of 
effective date and disability rating does not prejudice the 
veteran.  With respect to hepatitis C, the Board is granting 
service connection.  Remanding the case for the required 
notice pursuant to Dingess would needlessly delay the final 
outcome of this claim.  The RO can cure any error with 
respect to notice upon rating the veteran's hepatitis C 
disability.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA examination was accorded 
the veteran with respect to his claims for service connection 
for hepatitis.  Additionally, VA treatment records have been 
obtained.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; and 
VA medical treatment records.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, with respect to the veteran's claims for service 
connection for hepatitis B and hepatitis C.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

The veteran's service medical records reveal that the veteran 
incurred a left parietal skull fracture during service in 
August 1974.  The veteran has testified that during 
hospitalization for this injury he received a blood 
transfusion, although the service medical records do not 
confirm this.  The service medical records do reveal that in 
February 1975 the veteran had complaints of chills, nausea, 
and jaundice.  Liver function tests revealed abnormal results 
and the diagnosis was "hepatitis," although the exact 
strain was never identified.  The service medical records 
reveal that in April 1975 liver function test results were 
within normal limits except for persistent elevation of SGOT 
(114).  In August 1975, liver function tests were reported to 
be essentially within normal limits.  

Private medical records dated in 1997 reveal laboratory test 
results showing the presence of both hepatitis B and 
hepatitis C antibodies.  A liver biopsy was conducted and the 
ultimate diagnosis was hepatitis C.   

In June 2004, a VA examination of the veteran was conducted.  
He again reported receiving blood products during service as 
a result of his head injury, although the examiner noted that 
the service medical records did not reflect a blood 
transfusion during service.  He also reported receiving a 
tatoo after service in 1985.  The examining physician noted a 
tatoo on the veteran's left forearm which was a "pair of 
dice with the wording born to lose."  After a full 
examination and review of the veteran's medical history and 
medical records, including the inservice diagnosis of 
hepatitis, the diagnosis was hepatitis C and "hepatitis B 
with no residuals."  The examining physician indicated that 
"current laboratory records verify the presence of hepatitis 
C and also a marker for remote past infection with hepatitis 
B (likely the infection [during service] from 1975)."  The 
examiner stated that the veteran's hepatitis C risk factors 
were:  the self reported inservice blood transfusion, the 
post-service tatoo, and a questionable history of alcohol 
use.  The examiner further stated that, without any medical 
evidence documenting the inservice blood transfusion, the 
issue of linking the veteran's current hepatitis C to service 
could not be resolved without resorting to speculation.

The veteran's private physician submitted a letter dated 
October 2003.  In this letter the physician indicated that 
the veteran was originally diagnosed with hepatitis C in 1997 
and that this disability can exist for years before a 
diagnosis is made.  The physician further expressed the 
opinion that the veteran's hepatitis C "could have as likely 
as not been caused or aggravated by the veteran's active duty 
service time."  

At this point the Board notes that the medical science 
involved in diagnosing and treating hepatitis has evolved 
considerably since the period of time that the veteran was in 
active service.  In the early 1970s the hepatitis C virus was 
unknown, and distinctions between type A and type B hepatitis 
were often not possible and not made in the medical 
documentation.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis B.  The medical 
opinion expressed by the VA physician in the 2004 VA 
examination is that the veteran had hepatitis B during 
service based upon the service medical records showing an 
acute case of hepatitis which resolved.  The diagnosis states 
that, while the veteran has a marker for remote past 
infection with hepatitis B on laboratory testing, there is no 
residual disability.  Accordingly, service connection for 
hepatitis B must be denied because of the lack any current 
disability related to the inservice hepatitis B infection.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  . . .  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Since the competent medical 
evidence of record reveals that the veteran does not have a 
current disability resulting from hepatitis B, service 
connection must be denied.  

The claim for service connection for hepatitis C is more 
problematic.  The veteran had acute hepatitis during service 
in 1975, which the VA physician identifies as a hepatitis B 
infection.  The veteran has a current disability. The 
evidence of record clearly shows a current diagnosis of 
hepatitis C which was first diagnosed in 1997 and is 
confirmed by liver biopsy. The key question is whether the 
veteran incurred this disability either in or as a result of 
active service. That is, was he infected with the hepatitis C 
virus during his period of active service?  The Board is 
cognizant of the fact that claims for service connection for 
hepatitis, especially hepatitis C, are difficult because of 
the rapidly evolving understanding of the infection by 
medical science in just the last two decades.

Hepatitis C is a blood borne infection.  The primary modes of 
transmission are: drug abuse (intravenous and intranasal); 
high-risk sexual activity; tattoos and body piercing; and 
blood transfusions with improperly screened blood.  The 
veteran has a self reported history of blood transfusion 
during service which is not confirmed by the service medical 
records.  He also has a history of a post-service tattoo in 
1985.  The VA physician states that a link to service would 
be speculative.  The private physician states that hepatitis 
C is linked to service.  The fact that the veteran had a 
hepatitis infection during service does tend to support that 
he could have been infected with hepatitis C at the same 
time, and based on the nature of a long latency period for 
hepatitis C, it could not have manifested until the 1990s.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990).  

With a medical opinion, albeit not heavily supported by 
reasoning, linking the current hepatitis C to service and 
service medical record documentation of an acute hepatitis 
infection, most likely B type, infection during service, the 
Board is unwilling to find that the veteran's hepatitis C 
infection did not occur at the same time as the hepatitis B 
infection.  Accordingly, service connection for hepatitis C 
is granted.  

ORDER

Service connection for hepatitis C is granted.

Service connection for hepatitis B is denied.  


REMAND

The veteran claims entitlement to an increased rating for the 
residuals of a head injury with skull fracture resulting in 
headaches and dizziness.

The Board notes as a preliminary matter that section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board observes that, in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification.  

As noted above the veteran incurred a head injury during 
service.  Service connection has been in effect since 
November 1975 for the residuals of a head injury with skull 
fracture, resulting in headaches and dizziness, at a 10 
percent disability rating under Diagnostic Codes 8046 and 
9304.  Under this criteria for brain disease due to trauma, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis following 
trauma to the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headaches, dizziness, and 
insomnia, recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (emphasis added).  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. §  4.125 Diagnostic Code 9304.  The medical evidence 
of record reveals that the primary disability resulting from 
the service-connected head injury are headaches which are not 
prostrating.  

Diagnostic Code 8100 is used to rate headache disabilities, 
but generally requires such headaches to be prostrating 
before disability ratings in excess of 10 percent are 
assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

A recent July 2005, VA medical treatment record indicated a 
diagnosis of "organic brain syndrome."  The Board believes 
that another VA Compensation and Pension examination is thus 
warranted.  The Board acknowledges that VA has a duty to 
assist veterans to obtain evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty 
to assist includes providing a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The United States Court of Appeals for Veterans 
Claims has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992)(citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

2.  Obtain a complete copy of the 
veteran's VA medical treatment records 
from VA Medical Center Atlanta for the 
period of time from August 28, 2005, to 
the present.  

3.  Following the above, the veteran 
should be accorded a neurology examination 
for the residuals of a head injury.  The 
report of examination should include a 
detailed account of all manifestations of 
the residuals of the residuals of a head 
injury with skull fracture including any 
manifestations of headaches and dizziness 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  If the 
examiner determines that additional 
examination is required, for example such 
as a psychiatric examination, then the 
appropriate examination should be ordered.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue  on appeal.  Specifically complete 
rating criteria for Diagnostic Codes 8045, 
8046, 8100, and 9304 should be provided to 
the veteran.  An appropriate period of 
time should be allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


